Citation Nr: 1218113	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  08-39 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1973 to January 1975.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied service connection for tinnitus, and denied service connection for left S1 nerve root compromise with a history of back injury and chronic low back pain because the evidence submitted was not new and material. 

The Board notes that during the appeals process, the claims folder was transferred to the RO in Montgomery, Alabama.

The Veteran was scheduled for an April 2012 travel Board hearing.  The record indicates that the Veteran did not attend the scheduled hearing; therefore, his hearing request has been withdrawn.


FINDINGS OF FACT

1.  In an unappealed January 1984 rating decision, the RO denied service connection for a back injury, diagnosed as left S1 nerve root compromise with a history of back injury and chronic low back pain, because the evidence submitted was not new and material. 

2.  Evidence received since the January 1984 rating decision does not relate to an unestablished fact necessary to substantiate a claim of entitlement to service connection for a low back disability.

3.  Tinnitus is not etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The January 1984 rating decision which denied service connection for a back injury is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The evidence received subsequent to the January 1984 rating decision is not new and material; the claim of entitlement to service connection for a low back disability is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 3.307, 3.309, 3.317, 20.1105 (2011).

3.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

A claimant may reopen a finally adjudicated claim by presenting new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  With respect to new and material evidence claims, VA must notify a claimant of the evidence and information that is necessary to (1) reopen a claim, and (2) establish entitlement to the underlying claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1) (2011); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA notice must include an explanation of the meaning of both "new" and "material" evidence, and must describe the particular type of evidence necessary to substantiate any service connection elements found to be insufficiently shown at the time of the prior final denial. 

VA has met its duty to notify and assist the Veteran in this case.  In a November 2007 letter, VA informed the Veteran of the evidence necessary to substantiate his claims, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The November 2007 letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The November 2007 letter also provided the Veteran with an explanation of the meaning of both "new" and "material" evidence and provided notice of the particular type of evidence needed to substantiate elements found to be insufficiently shown at the time of the previous denial of service connection for the Veteran's claimed back disability.

The Veteran's service treatment records, VA and private treatment records, lay statements, and VA examinations have been associated with the claims file.  The Board notes specifically that the Veteran was afforded VA examinations in May 2010, August 2010, and June 2011 with a July 2011 addendum opinion.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that, cumulatively, the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disabilities at issue; document and consider the Veteran's complaints and symptoms; an include opinions with respect to the etiology of the Veteran's claimed disabilities along with reasons and bases for the opinions rendered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  



B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

1.  New and Material Evidence

The RO previously considered and denied the Veteran's claim for service connection for a back injury in an unappealed January 1984 rating decision.  

The Veteran contends, in a February 2008 notice of disagreement, that he had never filed a claim for a back condition before, and that this was the first time he had filed a claim for his back condition.  However, the record clearly shows that the Veteran submitted an application for compensation and pension benefits in October 1983.  This claim, filled out and signed by the Veteran, identifies a claim for a "back injury" in service.  The Veteran was afforded a VA examination in conjunction with this claim, and in a January 1984 rating decision, the RO denied service connection for a back injury, diagnosed as left S1 nerve root compromise with a history of back injury and chronic low back pain.

The Board is, therefore, required to determine whether new and material evidence has been presented before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). 

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  New evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a) (2011).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. at 512 (1992).

The last final decision in this case was in January 1984.  In that decision, the RO denied the Veteran's claim for service connection because there was no evidence of a back injury or treatment for back pain during military service; and therefore, the RO found that there was no basis for associating the Veteran's currently diagnosed back condition to his military service.  Thus, the Board finds that new and material evidence in this case must establish that a chronic back disability was incurred in service, or must establish a nexus between the Veteran's current back disability and service.

Evidence received subsequent to the January 1984 rating decision, as it relates to the Veteran's claimed back disability, includes private treatment records dated in August 2010, VA treatment records dated from 2007 to 2010, May 2010 and August 2010 VA examinations, lay statements from the Veteran, and an August 2009 lay statement from a friend.  This evidence is new in that it has not previously been received or presented.  

The Board finds that although the evidence received after the January 1984 rating decision is new, it is not material to the Veteran's claim.  VA and private treatment records reflect treatment for a currently diagnosed low back disability; however, the Veteran was shown to have a current low back disability at the time of the prior January 1984 denial of service connection.  An August 2010 VA examination included a current diagnosis for the Veteran's low back disability, but did not include a nexus opinion.  VA and private treatment records and the August 2010 VA examination are, thus, not material in this case.  An August 2009 lay statement from the Veteran's friend also attests to the presence of a current back disability; and is similarly not material.

In the Veteran's various lay statements, the Veteran indicated that he injured his back jumping as a paratrooper in service, that he was seen on sick call in Fort Campbell in service, and that he initially went to VA for treatment for his back in 1984.  In his August 2009 statement, the Veteran's friend noted that the Veteran had told him that he injured his back in service.  The Board finds that these statements are duplicative of evidence previously of record.  In that regard, at the time of the Veteran's 1983 claim, the Veteran reported being treated at Fort Campbell for a back injury while he was in service.  An October 1983 VA examination, which was previously of record, shows that the Veteran reported injuring his back in service when he jumped with a parachute, and subsequently developed low back pain.  The Board finds that lay evidence provided by the Veteran is essentially duplicative of lay evidence previously of record and does not establish a nexus between a current low back disability and service; and thus, it is not material.  

Insomuch as the Veteran has provided statements contending that his current back disability is caused by jumping out of airplanes in service; the Board finds that the Veteran is not competent to provide a medical opinion on that issue.   See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93   (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Finally, a May 2010 VA examination does not to relate the Veteran's current low back disability to service.  While the Veteran reported during the May 2010 VA examination that he had post-service treatment for his back, he failed to identify any specific dates of treatment and could not remember the names of his health care providers.  The Board finds, therefore, that the May 2010 VA examination and statements provided during examination do not establish the presence of a chronic disability in service, nor does it establish a nexus between the Veteran's current back disability and service.  It does not relate to an unestablished fact necessary to substantiate the claim and is not material evidence sufficient to reopen the claim.

The Veteran has not provided competent medical evidence showing that his diagnosed low back disability is related to service.  In light of the foregoing, the Board finds that new evidence received in this case does not related to an unestablished fact necessary to substantiate the Veteran's claim of service connection for a low back disability and the claim is not reopened. 

2.  Tinnitus

Service treatment records contain no complaints, diagnoses, or treatment related to tinnitus or other hearing problems in service.

During the course of a June 2011 VA examination, the Veteran reported having in-service noise exposure to small arms file, heavy artillery, mortars, grenades, helicopters, airplane engines, and tanks.  He also reported significant post-service occupational noise exposure to machines and gun noises.  The Veteran reported current tinnitus which he first noticed approximately 10 years prior.  Tinnitus was bilateral and constant.  An audiology examination was completed.  The Veteran had normal sloping to mild sensorineural hearing loss bilaterally; however, the VA examiner noted that the Veteran's hearing thresholds did not meet VA's criteria for a hearing disability.  The claims file was not available at the time of the examination, therefore, the VA examiner deferred on providing an opinion at that time.  

The claims file was received by the same VA examiner in July 2011.  The claims file was reviewed.  The VA examiner stated that the Veteran's December 1973 enlistment physical and his November 1974 separation physical showed normal hearing thresholds in both ears, and a negative significant threshold shift was not seen in either ear when these results were compared.  During his June 2011 VA examination, the Veteran reported constant bilateral tinnitus first noticed approximately 10 years ago.  Based on the Veteran's reported approximate date of onset and the absence of a negative significant threshold shift in hearing thresholds when enlistment and separation physicals were reviewed; the VA examiner opined that the Veteran's current bilateral tinnitus was less likely as not related to or caused by his military noise exposure.  

The Veteran has identified both in-service noise exposure and post-service noise exposure.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Therefore, he cannot provide a competent opinion regarding diagnosis and causation.

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In the present case, the Veteran is competent to report noise exposure in service, and the Board finds that the Veteran's statements are credible.  However, the competent, credible, and probative medical evidence of record does not relate the Veteran's current hearing loss to his in-service noise exposure.  The Board notes that the Veteran's reports of in-service noise exposure during his June 2011 VA examination were specifically discussed and considered by the June 2011 VA examiner when she rendered her opinion.  The VA audiologist found, nonetheless, that the Veteran's tinnitus was not likely related to service. 

According to the United States Court of Appeals for Veterans Claims, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board. Id.  In this case, the VA audiologist's opinion provides the most probative evidence of record with respect to the etiology of the Veteran's current tinnitus.  The available evidence of record was reviewed, and the Veteran's reported history was specifically noted in the examination report.  The VA audiologist noted, in pertinent part, that the Veteran first noticed tinnitus approximately 10 years prior to the time of his examination.  The Board notes that the onset of tinnitus, per the Veteran's report, was 25 years after his separation from service.  Additionally, service treatment records did not reflect a significant threshold shift when enlistment and separation physicals were reviewed.  The evidence discussed with regard to the Veteran's tinnitus was factually accurate.  Based on this evidence, the VA audiologist found that the Veteran's tinnitus was not likely the result of his military noise exposure.  The Board finds that sound reasoning has been provided for the opinion rendered by the VA examiner.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no competent, credible, and probative evidence of record which shows that tinnitus was incurred in service.  The Board finds, therefore, that service connection for tinnitus is not warranted. 

C.  Conclusion 

New and material evidence has been not been received and the petition to reopen a claim of entitlement to service connection for a low back disability must be denied.  The Veteran's tinnitus was not incurred in service and no nexus has been established between current tinnitus and the Veteran's military service.  Therefore, the Board concludes the preponderance of the evidence is against finding that the Veteran has tinnitus etiologically related to active service.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim. 


ORDER

Service connection for tinnitus is denied. 

The application to reopen a claim of entitlement to service connection for a low back disability is denied. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


